Name: 81/149/EEC: Commission Decision of 23 February 1981 changing the import arrangements established by Council Decision 80/1278/EEC and applied in the United Kingdom in respect of imports of certain iron and steel products originating in the Soviet Union and the German Democratic Republic (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1981-03-18

 Avis juridique important|31981D014981/149/EEC: Commission Decision of 23 February 1981 changing the import arrangements established by Council Decision 80/1278/EEC and applied in the United Kingdom in respect of imports of certain iron and steel products originating in the Soviet Union and the German Democratic Republic (Only the English text is authentic) Official Journal L 072 , 18/03/1981 P. 0013 - 0014****( 1 ) OJ NO L 353 , 29 . 12 . 1980 , P . 1 . ( 2 ) OJ NO L 376 , 31 . 12 . 1980 , P . 1 . COMMISSION DECISION OF 23 FEBRUARY 1981 CHANGING THE IMPORT ARRANGEMENTS ESTABLISHED BY COUNCIL DECISION 80/1278/EEC AND APPLIED IN THE UNITED KINGDOM IN RESPECT OF IMPORTS OF CERTAIN IRON AND STEEL PRODUCTS ORIGINATING IN THE SOVIET UNION AND THE GERMAN DEMOCRATIC REPUBLIC ( ONLY THE ENGLISH TEXT IS AUTHENTIC ) ( 81/149/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 3286/80 OF 4 DECEMBER 1980 ON IMPORT ARRANGEMENTS IN RESPECT OF STATE-TRADING COUNTRIES ( 1 ), AND IN PARTICULAR ARTICLE 9 ( 3 ) THEREOF , WHEREAS COUNCIL DECISION 80/1278/EEC ( 2 ) ESTABLISHED THE IMPORT QUOTAS TO BE OPENED BY THE MEMBER STATES IN RESPECT OF STATE-TRADING COUNTRIES FOR 1981 ; WHEREAS , PURSUANT TO ARTICLE 7 ( 1 ) OF COUNCIL REGULATION ( EEC ) NO 3286/80 , THE UNITED KINGDOM GOVERNMENT HAS INFORMED THE OTHER MEMBER STATES AND THE COMMISSION THAT IT WOULD LIKE A CHANGE TO BE MADE , IN ACCORDANCE WITH THE SAID REGULATION TO THE IMPORT ARRANGEMENTS ESTABLISHED BY THE ABOVEMENTIONED DECISION AND APPLIED IN THE UNITED KINGDOM , IN RESPECT OF IMPORTS OF CERTAIN IRON AND STEEL PRODUCTS ORIGINATING IN THE SOVIET UNION AND THE GERMAN DEMOCRATIC REPUBLIC ; WHEREAS THE MEASURE IN QUESTION WOULD NOT APPEAR TO BE SUCH AS TO HINDER THE FUTURE HARMONIZATION OF IMPORT ARRANGEMENTS APPLIED IN THE MEMBER STATES OR INTERFERE WITH THE OPERATION OF THE COMMON MARKET ; WHEREAS THE SAID MEASURE SHOULD THEREFORE BE ADOPTED , HAS ADOPTED THIS DECISION : ARTICLE 1 QUOTA NO 4 LISTED IN ANNEX VII ( H ) ( UNITED KINGDOM ) TO DECISION 80/1278/EEC AND APPLIED IN RESPECT OF THE SOVIET UNION IS HEREBY REPLACED BY THE FOLLOWING QUOTA : // // NO // CCT HEADING NO // DESCRIPTION // QUANTITY IN TONNES // VALUE POUND ST . // // 4 // EX 73.07 // // 73.08 // // 73.09 // // 73.10 // // 73.11 // // 73.12 // IRON AND STEEL // 12 750 ( 1 ) // // 73.13 // // 73.14 // // 73.15 // // 73.18 // ( 1 ) THE QUOTAS SHALL BE SUBJECT TO THIS DECISION IN SO FAR AS THEY ARE USED FOR IMPORTATION OF IRON AND STEEL PRODUCTS FALLING WITHIN THE SCOPE OF THE EEC TREATY . ARTICLE 2 QUOTA NO 6 LISTED IN ANNEX VIII ( G ) ( UNITED KINGDOM ) TO DECISION 80/1278/EEC AND APPLIED IN RESPECT OF THE GERMAN DEMOCRATIC REPUBLIC IS HEREBY REPLACED BY THE FOLLOWING QUOTA : // // NO // CCT HEADING NO // DESCRIPTION // QUANTITY IN TONNES // VALUE POUND ST . // // 6 // EX 73.07 73.08 73.09 73.10 73.11 73.12 // IRON AND STEEL ( OF WHICH NOT MORE THAN 1 700 TONNES FOR HOT-ROLLED COIL , 21 250 TONNES FOR PLATE OVER 9.5 MM , 11 050 TONNES FOR COLD-REDUCED SHEET OR 5 100 TONNES FOR ANY OTHER SINGLE PRODUCT ) // 36 550 ( 1 ) // // 73.13 // // 73.14 // // 73.15 // // 73.18 // ( 1 ) THE QUOTAS SHALL BE SUBJECT TO THIS DECISION IN SO FAR AS THEY ARE USED FOR IMPORTATION OF IRON AND STEEL PRODUCTS FALLING WITHIN THE SCOPE OF THE EEC TREATY . ARTICLE 3 THIS DECISION IS ADDRESSED TO THE UNITED KINGDOM . DONE AT BRUSSELS , 23 FEBRUARY 1981 . FOR THE COMMISSION ETIENNE DAVIGNON VICE-PRESIDENT